department of the treasury internal_revenue_service washington d c date sarah hall ingram cor-117579-00 uil o f f ic e o f c h ief c o u n sel number release date the honorable u s house of representatives washington d c dear this letter is in response to your inquiry dated date on behalf of your constituent for federal_insurance_contributions_act fica as defined under sec_3121 of the internal_revenue_code asks for an explanation of employment generally the term employment means services performed by an employee within the united_states and those services performed outside the united_states by a citizen or resident_of_the_united_states for an american_employer the term employment for fica purposes ha sec_21 exceptions which include services performed by the following certain foreign agricultural workers performing service on a temporary basi sec_2 certain students in a local college club fraternity or sorority children under the age of employed by a parent and individuals under the age of employed by a parent child or spouse for non-domestic services in an employer’s private home or for services not in the employer’s trade or busine sec_4 a worker connected with a non-american vessel_or_aircraft outside the united_states if the worker is not a u s citizen or the employer is not an american_employer certain federal employees performing service on date certain inmates of a united_states penal institution certain student employees of federal hospitals and certain temporary emergency workers certain state and local_government employees certain ordained commissioned or licensed ministers or members of religious orders performing certain required services as well as certain other services in the employ of a church or church-controlled organization that opposes for religious reasons the payment of oasdi taxes certain railroad employees and employee_representatives students employed by the school they attend a worker employed by a foreign government cor-117579-00 certain workers for agencies or organizations wholly owned by a foreign government student nurses for a hospital or nurses’ training school certain individuals under the age of who deliver newspapers and shopping news and certain other newspaper and magazine seller sec_15 certain non-federal workers employed by international organizations certain sharecroppers certain workers employed by an organization required to register under the internal a resident of the republic of the philippines performing certain temporary services certain nonresident_aliens certain crew members of some fishing boat sec_21 certain workers under the age of performing domestic services in the employer’s security act of in guam private home this letter will be available for public inspection after we delete identifying information including names and addresses under the freedom_of_information_act i hope this information will be helpful if we can be of further assistance in this matter please contact me at or joe spires id at sincerely sarah hall ingram division counsel associate chief_counsel tax-exempt and government entities
